SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

23
CA 13-00981
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


ADAM VILLAR, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

TIMOTHY B. HOWARD, ERIE COUNTY SHERIFF,
DEFENDANT-RESPONDENT.
(APPEAL NO. 3.)


CONNORS & VILARDO, LLP, BUFFALO (PAUL A. WOODARD OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (KENNETH R. KIRBY OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Shirley
Troutman, J.), entered May 21, 2013. The order denied the motion of
plaintiff seeking leave to renew.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Villar v Howard ([appeal No. 1] ___ AD3d
___ [Mar. 20, 2015]).




Entered:   March 20, 2015                       Frances E. Cafarell
                                                Clerk of the Court